Title: From Thomas Jefferson to Robert R. Livingston, 24 February 1801
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Washington Feb. 24. 1801.

It has occurred to me that possibly you might be willing to undertake the mission as Minister Plenipotentiary to France. if so I shall most gladly avail the public of your services in that office. though I am sensible of the advantage derived from your talents to your particular state, yet I cannot suppress the desire of adding them to the mass to be employed on the broader scale of the nation at large. I will ask the favor of an immediate answer, that I may give in the nomination to the Senate, observing at the same time that the period of your departure cannot be settled till we get our administration together, and may perhaps be delayed till we recieve the ratification of the treaty which would probably be 4. months. consequently the commission would not be made out till then. this will give you ample time to make your departure convenient. in hopes of hearing from you as speedily as you can form your resolution & hoping it will be favorable I tender you my respectful & affectionate salutations.

Th: Jefferson

